DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-8, 12-14, 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 13 and 14, please see the office’s remarks dated 12/17/2020 for reasons for allowance. 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of independent claims 1, 12, 16 and 17, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
Claims 1 and 12 were amended to include the subject matter of canceled claim 9 that was objected to in the previous action. Regarding this subject matter, the prior art fails to teach or suggest wherein the rear lens group includes in order from the object side to the image side: a third lens unit having a positive refractive power; a fourth lens group having a positive refractive power; and a fifth lens group having a positive refractive power, and wherein the third lens unit is composed of one positive lens, which is the lens P1. Modifying the closest prior art, Hosoi et al. (PGPUB 20130242166 of record), to include the claimed lens units and powers would break the optical system. One having ordinary skill in the art would require a substantial amount of experimentation in order to discover the correct lens shapes, powers, groupings and other various lens variables with no guarantee of success or motivation to do so. 


New claim 17 has been added to include the subject matter of canceled claim 10 that was objected to in the previous action. Regarding this subject matter, the prior art fails to teach or suggest wherein the rear lens group includes in order from the object side to the image side: a third lens unit having a positive refractive power; a fourth lens group having a negative refractive power; and a fifth lens group having a positive refractive power, and wherein the third lens unit is composed of a plurality of lenses including the positive lens P1 placed closest to the object. Modifying the closest prior art, Hosoi et al. (PGPUB 20130242166 of record), to include the claimed lens units and powers would break the optical system. One having ordinary skill in the art would require a substantial amount of experimentation in order to discover the correct lens shapes, powers, groupings and other various lens variables with no guarantee of success or motivation to do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872